                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

LINDSEY NELSON, JR.,                  )
                                      )
           Plaintiff,                 )
                                      )
      v.                              )                  CV 118-123
                                      )
JUDGE KATHY S. PALMER;                )
HAYWARD ALTMAN, District Attorney;    )
and LUCY JACKSON-BELL, Attorney,      )
                                      )
           Defendants.                )
                                 _________

                                         ORDER
                                         _________

       Plaintiff commenced the above-captioned case pursuant to 42 U.S.C. § 1983 and is

proceeding pro se. Defendant Lucy Jackson-Bell filed a motion to dismiss and supporting

brief, as well as a motion to stay discovery, on November 20, 2018. (Doc. nos. 15, 16, 17.)

The Certificate of Service on each filing states Defendant Jackson-Bell served Plaintiff at

Montgomery State Prison in Mt. Vernon, Georgia. However, Plaintiff’s address of record on

the docket is Coastal State Prison in Garden City, Georgia.

       Therefore, the Court DIRECTS Defendant Jackson-Bell to re-serve all three of her

November 20th filings on Plaintiff at Coastal State Prison by no later than November 30,

2018, and file a certification that such service has been completed by that same deadline. In

light of the confusion regarding service, the Court EXTENDS Plaintiff’s deadline to

December 21, 2018, for responding to Defendant Jackson-Bell’s motions, as well as to the
motions to dismiss and stay, (doc. nos. 11, 12), filed by Defendants Palmer and Altman.

       SO ORDERED this 26th day of November, 2018, at Augusta, Georgia.




                                             2
